FILED
                             NOT FOR PUBLICATION                            JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEIKUN WU,                                       No. 07-75125

               Petitioner,                       Agency No. A098-471-799

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Peikun Wu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”), and denying his motion


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to remand based on ineffective assistance of counsel. We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005),

and review de novo questions of law, including claims of due process violations

due to ineffective assistance of counsel, Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      Wu has not raised, and therefore waives, any challenge to the BIA’s

dismissal of his asylum, withholding of removal and CAT claims. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

       The BIA did not abuse its discretion in denying Wu’s motion to remand

because Wu failed to establish prejudice from his former counsel’s representation.

See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice).

      We reject Wu’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-75125